THE COURT.
Appeal from a judgment in an action for ejectment after attempted cancellation of an installment contract *Page 780 
for the purchase of realty. [1] The record in this case, except for the amounts of the purchase price, the payments made and damages claimed, is practically identical with the record inNevada Land  Investment Corporation v. Sistrunk, Sac. No. 4809 (ante, p. 174 [30 P.2d 389]), in which the opinion of this court has this day been filed. Upon the authority of that case the judgment herein is reversed.
 *Page 1